Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) 2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) 2 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 CONSOLIDATED FINANCIAL STATEMENTS: Balance sheets F-4 Statements of comprehensive loss F-5 Statements of changes in shareholders' equity (capital deficiency) F-6 Statements of cash flows F-7 - F-8 Notes to financial statements F-9 - F-38 The amounts are stated in U.S. dollars ($) in thousands. F - 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders of ORCKIT COMMUNICATIONS LTD. We have audited the accompanying consolidated balance sheets of Orckit Communications Ltd. and its subsidiaries (“the Company”) as of December 31, 2012 and 2011, and the related consolidated statements of comprehensive loss, statements of changes in shareholders' equity (capital deficiency) and cash flows for each of the three years in the period ended December 31, 2012. These financial statements are the responsibility of the Company’s Board of Directors and management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includesexamining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company and its subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has a capital deficiency, recurring losses, negative cash flows from operating activities and has significant future commitments to repay its convertible subordinated notes. These facts raise substantial doubt as to the Company's ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that may be necessary should the Company be unable to continue as a going concern. Tel Aviv, Israel /s/ Kesselman & Kesselman March 20, 2013 Certified Public Accountants (Isr.) A member of PricewaterhouseCoopers International Limited F - 3 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands) December 31 A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Marketable and other securities -,- Restricted cash -,- Trade receivables Inventories Other current assets T o t a lcurrent assets LONG-TERM TRADE RECEIVABLES SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, net DEFERRED ISSUANCE COSTS, net 34 -,- T o t a lassets $ $ Liabilities and capital deficiency CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A (note 4) Convertible subordinated notes, series B (note 4) -,- 18 T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Deferred income Convertible subordinated notes, Series A (note 4) -,- Convertible subordinated notes, Series B (note 4) Long-term convertible loan from shareholders (note 5) -,- T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITY (note 6) T o t a l liabilities CAPITAL DEFICIENCY (note 7): Share capital - ordinary shares of no par value (authorized: December 31, 2011 - 95,000,000 shares; December 31, 2012 - 170,000,000 shares; issued: December 31, 2011 - 25,406,095 shares; December 31, 2012 - 33,686,134 shares; outstanding: December 31, 2011- 22,761,256 shares; December 31, 2012 - 31,041,295 shares) and additional paid in capital 360,190 362,590 Warrants Accumulated deficit ) ) Accumulated other comprehensive income -,- Treasury shares, at cost (2,644,839 ordinary shares) ) ) T o t a lcapital deficiency ) ) T o t a l liabilities and capital deficiency $ $ The accompanying notes are an integral part of these consolidated financial statements. F - 4 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (U.S. dollars in thousands, except per share data) Year ended December 31 REVENUES $ $ $ COST OF REVENUES ) ) ) GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES - net ) ) ) SELLING, GENERAL AND ADMINISTRATIVE EXPENSES ) ) ) OPERATING LOSS ) ) ) FINANCIAL EXPENSES - net ) ) ) INCOME (EXPENSES) FROM DEVALUATION (REVALUATION) OF CONVERSION FEATURE EMBEDDED IN SERIES A CONVERTIBLE NOTES (note 4) ) 1 ) INCOME FROM DEVALUATION OF SERIES B CONVERTIBLE NOTES (note 4) -,- OTHER INCOME (note 10k) NET LOSS $ ) $ ) $ ) LOSS PER SHARE (“EPS”) (note 10m, 1n): Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF EPS (in thousands): Basic Diluted Net loss $ ) $ ) $ ) Other comprehensive loss: Gain (Loss) on available-for-sale marketable securities ) COMPREHENSIVE LOSS FOR THE YEAR $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F - 5 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (CAPITAL DEFICIENCY) (U.S. dollars in thousands) Accumulatedother comprehensive Totalshareholders' equity (capital Share capital and additional paid in capital Number of shares Accumulated Treasury (in thousands) Amount Warrants deficit income (loss) shares deficiency) BALANCE AT JANUARY 1, 2010 CHANGES DURING 2010: ) ) ) Comprehensive income (loss) ) ) Issuance of share capital and warrants, net of issuance costs Exercise of options granted to employees 35 35 Compensation related to employee stock option grants BALANCE AT DECEMBER 31, 2010 CHANGES DURING 2011: ) ) ) Comprehensive income (loss) ) ) Issuance of share capital and warrants, net of issuance costs Exercise of options granted to employees 37 15 15 Compensation related to employee stock option grants BALANCE AT DECEMBER 31, 2011 CHANGES DURING 2012: ) ) ) Comprehensive loss ) ) ) Issuance of ordinary shares upon conversion of convertible subordinated note, series A Issuance of ordinary shares upon conversion of convertible subordinated note, series B Exercise of options granted to employees 42 * * Compensation related to employee stock option grants BALANCE AT DECEMBER 31, 2012 ) -,- ) ) * Represents an amount less than a thousand. The accompanying notes are an integral part of the consolidated financial statements. F - 6 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Year ended December 31 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization: Property and equipment Deferred issuance costs 34 Gain from disposal of property and equipment -,- -,- ) Accrued interest, premium amortization and loss (gain), net from sale of marketable securities ) Impairment of marketable securities -,- Increase (decrease) in accrued severance pay ) ) Compensation related to employee stock option grants Adjustments in the value of series A convertible notes ) ) Change in market value of series B convertible notes, net -,- ) ) Gain from the sale of an equity investment ) ) -,- Increase in other long-term liabilities 20 20 20 Changes in operating assets and liabilities: Decrease (increase) in trade receivables and other current assets ) Decrease in trade payables, accrued expensesand other payables ) ) ) Increase in deferred income 16 Decrease (increase) in inventories ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) -,- Increase in restricted cash deposit -,- -,- ) Proceeds from disposal of property and equipment -,- -,- 97 Change in funds in respect of accrued severance pay, net ) ) Proceeds from equity investments -,- Proceeds from marketable securities and bank deposits Purchase of marketable securities ) ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Exercise of options granted to employees 35 15 * Proceeds from issuance of share capital and warrants -,- Issuance of series B convertible notes, net of issuance costs -,- -,- Loan from shareholders -,- -,- Repayment on account of series A convertible notes -,- -,- ) Repayment on account of series B convertible notes ) Net cash provided by (used in) financing activities ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) ) BALANCE OF CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR BALANCE OF CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ $ SUPPLEMENTARY DISCLOSURE OF CASH FLOW INFORMATION – CASH PAID DURING THE YEAR FOR: Interestpaid $ $ $ Advances paid to income tax authorities $
